DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should indicate the specific aspect of wireless power transmitters to which the claims are directed. 
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 6 is objected to because it does not appear to be correct.  Figure 5B shows that comparing the requested power to a threshold is steps S513.  If this step is YES, then the flowchart proceeds to the step of checking if IDs match (S516).  It is only after checking IDs that the transmitter can determine if the apparatuses are the same or not.  It does not appear that the comparison of requested power to a threshold can definitively confirm if the apparatuses are the same or not.  Clarification is requested

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US 2019/0148966).
With respect to claim 1, Choi discloses a power transmitting apparatus (fig 1, 4, 11A-B, 12; par 50-53, 64-83, 108-134, 143) comprising: 
a power transmitting unit (110, 131) configured to transmit power to a power receiving apparatus; 
a first detection unit (140) configured to detect the power receiving apparatus (Steps S1201, S1203, S1205; par 80-83, 121-123, 131); 
a second detection unit (120) configured to detect an apparatus performing communication based on a standard of NFC (par 66, 123-124); and 
a control unit (130) configured to control the power transmitting unit, 
wherein, in a case where the power receiving apparatus detected by the first detection unit and the apparatus performing communication based on the standard of NFC that has been detected by the second detection unit are same apparatuses, the control unit controls the power transmitting unit to perform power transmission with higher power than power used in a case where the power receiving apparatus detected by the first detection unit and the apparatus 
Choi discloses determining the presence of a cross connection.  A cross connection is when one transmitter tries to initiate wireless power transfer to two receivers or when one receiver is recognized by two different transmitters.  To prevent this, Choi uses two communication units to determine the receiver identification.  If the identifications are a match, then there is no cross connection and the transmitter can proceed to the step of wireless power transfer.  If there is a cross connection, then wireless power transfer is not carried out.  In other words, if the IDs match, then the transmitter can perform wireless power transmission with a higher power.  
Choi’s disclosure of using two “units” to determine the presence of an apparatus is not limited to figure 4.  Figures 3 and 5-10 also show how Choi intends for its transmitter to use two units to communicate two distinct signals to the receiver (one NFC, the other using another format) in order to verify if the apparatus being detected is the same or not. 
It is noted that the specification does not clearly define the first and second detection units as distinct structural elements.  The specification appears to disclose that the receiver detection is carried out by “functional blocks” (fig 3) within the controller (101).  Choi’s cross connection method is carried out within controller 130.  The functional blocks that carry out the cross-connection method (figs 11A-B, 12) may be interpreted as the first/second detection units.  Or, the detection units may be interpreted as Choi modules 120 & 140.

With respect to claim 3, Choi discloses the power transmitter apparatus, as discussed above in the art rejections of claims 1-2.  Choi discloses that cross connection (when the detected apparatuses are not the same) results in no wireless power transfer.  
With respect to claim 4, Choi discloses in a case where the power receiving apparatus detected by the first detection unit and the apparatus performing communication based on the standard of NFC that has been detected by the second detection unit are same apparatuses, the control unit controls the power transmitting unit to perform power transmission based on information regarding power requested by the power receiving apparatus (fig 2, “identification and configuration”; par 60).  
Choi discloses a multi-step process for pairing a transmitter and receiver (see fig 2).  The cross-connection detection process is part of the ping phase (see par 127). 
With respect to claim 5, Choi discloses a communication unit (130 and/or 140) configured to perform communication related to control of the power transmission (par 
With respect to claim 6, Choi discloses the control unit determines whether power identified based on the information regarding power requested by the power receiving apparatus is greater than or equal to a threshold value, and in a case where the power identified based on the information regarding power requested by the power receiving apparatus is greater than or equal to the threshold value, the control unit determines whether the power receiving apparatus detected by the first detection unit and the apparatus performing communication based on the standard of NFC that has been detected by the second detection unit are same apparatuses (fig 2; par 58-61).  
Choi discloses that the transmitters cycles through distinct phases as it pairs with a receiver (fig 2).  The process starts with a ping phase, during which the IDs are compared (fig 11-12).  After the ping phase, the transmitter proceeds to the identification and configuration phase.  In this phase, the receiver’s power requirements are received.  In this phase, the receiver’s power request would be “greater than or equal to a threshold value” of zero watts.  The claim does not clearly define what the threshold is or why would happen on the other side of the threshold.  This makes the threshold arbitrary.  Choi’s threshold is interpreted as zero and any power request would be greater than or equal to this value.
The claim then recites “in a case where” the requested power is greater than or equal to the threshold, the control unit determines if the apparatuses are the same.  “in a case where” does not explicitly set forth any distinct method steps or structural 
Since Choi only proceeds to the identification and configuration phase after the ping phase – Choi would receive the receiver’s power request (and make the determination that it is greater than a zero threshold) after the ping phase is complete and the apparatuses have been determined as being the same.  Thus, Choi anticipates the “in a case where” limitation. 
With respect to claim 8, Choi discloses: a first communication unit (140) configured to perform communication related to control of the power transmission, with the power receiving apparatus; and a second communication unit (120) configured to perform communication based on the standard of NFC, unlike the first communication unit.  
With respect to claim 9, Choi discloses the first detection unit detects the power receiving apparatus based on communication with the power receiving apparatus performed by the first communication unit (fig 11A-B, beacons 1101 wake up the receiver causing it to respond with impedance modulation 1101a; par 58-59, 116), and wherein the second detection unit detects the apparatus performing communication based on the standard of NFC, based on communication based on the standard of NFC performed by the second communication unit (fig 11A-B, communication within 111; par 118, 124).  
With respect to claim 10, Choi discloses in a case where the power receiving apparatus is operating in a card emulation mode, the first communication unit receives 
Claim 10 begins with “in a case where the power receiving apparatus is operating in a card emulation mode”.  The power receiving apparatus is not a distinct claimed limitation.  The claims are directed to the transmitter.  What the receiver is emulating is not relevant.  The claim is directed to the structure of the transmitter that would cause a specific response.  
Choi discloses that the first communication unit can receive an ID from the receiver.  Therefore, Choi discloses that “in a case where” the receiver is emulating a card, this ID would indicate something to that effect.  Then, the Choi NFC communication would produce a second ID that must match the first ID in order for wireless power to commence (if they do not match, then the apparatuses are not the same and a cross connection exists).

With respect to claim 12, Choi discloses the power transmitting apparatus according to claim 1 can identify, determine a cross connection, and transmit power to a plurality of receivers.  Thus, Choi discloses “in a case where” a plurality of power receiving apparatuses is detected by the first detection unit, and a plurality of apparatuses performing communication based on the standard of NFC is detected by the second detection unit, the control unit determines whether each of the plurality of apparatuses performing communication based on the standard of the NFC that has been detected by the second detection unit is a same apparatus as any of the plurality of power receiving apparatus detected by the first detection unit.  
“in a case where” does not explicitly set forth that there are a plurality of receivers or that the receivers are present simultaneously.  Choi’s transmitter is operable to detect a plurality of receivers during its lifetime.  Thus, Choi’s transmitter is configured to determine if the receivers are the same (or not) for each of the plurality. 
With respect to claims 13-16, Choi discloses the recited method steps, as discussed above in the art rejections of claims 1-4, respectively. 
With respect to claims 17-18, Choi discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method for a power transmitting apparatus including a power transmitting unit configured to .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Teruyama (US 2018/0225486).
Choi discloses determining if the two detected apparatuses are the same, but does not disclose doing by determining if a receiver operating in a Peer to Peer mode.  Teruyama discloses that it is known to differentiate a receiver between a Peer to Peer mode and a card (fig 1, step S102; par 57-61).  It is commonly known in the art that wireless power should not be sent to a card.  
Thus, when combined Choi’s transmitter would ensure that the receiver is not a tag by determining if it is operable in the P2P mode.  The combination, therefore, teaches, the (Choi) control unit determines whether the apparatus performing communication based on the standard of NFC that has been detected by the second detection unit is operable in a Peer to Peer mode (based on Teruyama step S102), and in a case where the apparatus performing communication based on the standard of NFC that has been detected by the second detection unit is 
Choi and Teruyama are analogous because they are from the same field of endeavor, namely NFC protocols.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Choi to include the P2P determination, as taught by Teruyama.  The motivation for doing so would have been to ensure that the detected receiver is not a card. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836